DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-3 of the claim set received 12/08/2021 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A passive method of splitting fuel flow,” where it is unclear how the method being passive limits the claimed process.   A passive method does not have customary meaning to one of ordinary skill in the art and the specification does not clearly set forth a special definition.  A review of dictionaries provides no definitions that seem pertinent to the claims.  The claims are examined as best understood.
Claim 1 recites, “the combined second rate being essentially equal to the first rate,” where, because of the term “essentially”, it is unclear what is required of two fuel flow rates to be considered essentially equal.  Collins English Dictionary provides the plain meaning of the term with the definition of, “in a fundamental or basic way; in essence.”  The definition does not clear up what constitutes an essentially equal rate.
Claims 2-3 are rejected as dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 4,716,719).
Regarding Claim 1, Takahashi discloses in Figs. 1-2, a passive method of splitting fuel flow to a primary fuel manifold 202 and a secondary fuel manifold 204 to supply primary fuel injectors 103 and secondary fuel injectors 104 (passive in that the split is determined by the fuel ratio setting unit 14 and valve 15 which determines the ratio based on a signal from the control unit 13 based on a load signal; i.e. the opening is determined by the programming within the control units rather than by user input, there is no direct command for the fuel split as it is based on the load command), respectively, for particular combustion zones 101 and 102 of an engine, comprising the steps of:
providing a low power mode of operation (from time                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     to                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     of Fig. 2; F1 being the flow to the primary manifold) that only supplies fuel F1 to the primary manifold at a first rate (                        
                            
                                
                                    Q
                                
                                
                                    0
                                
                            
                        
                     from                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     to                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                    ); and 
providing a second key operating mode of operation (Fig. 2, from time                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     to                         
                            
                                
                                    t
                                
                                
                                    3
                                
                            
                        
                    ) that supplies fuel to the primary manifold F1 and to the secondary manifold F2 at a combined second rate (                        
                            
                                
                                    Q
                                
                                
                                    0
                                
                            
                        
                     from                         
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     to                         
                            
                                
                                    t
                                
                                
                                    3
                                
                            
                        
                    ), the combined second rate being essentially equal to the first rate (see                         
                            
                                
                                    Q
                                
                                
                                    0
                                
                            
                        
                     from                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     to                         
                            
                                
                                    t
                                
                                
                                    3
                                
                            
                        
                    ; read col. 5, ll. 35-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 4,716,719) in view of Price (US 2019/0234315).
Regarding Claim 3, Takahashi does not disclose wherein the steps of providing the low power mode and providing the commanded second key operating mode comprise the step of defining a flow rate hysteresis loop.
Price discloses a method of splitting fuel between a primary fuel manifold NP (see Fig. 3) and a secondary manifold NS each supplying fuel for particular combustion zones 12 and 13 of an engine 5 (opening and closing valves 61 provides the fuel split).  Price further teaches defining an hysteresis loop for control of the valves 61, i.e the same valve which provide the fuel splitting and the process thereof (read para. 0044).
It would have been obvious to one of ordinary skill at the time of filing to have modified Takashi to include defining a hysteresis loop in the method of splitting fuel as taught by Price in order to limit excessive toggling of the associated valves (Price last sentence of para. 0044).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose the following in combination with the other claim limitations and base independent claim limitations - 
Regarding Claim 2, “providing a second split flow ratio of fuel flow to the primary fuel manifold and the secondary fuel manifold during descending mass flow rate to the engine, the first split flow ratio being intentionally different than the second split flow ratio,” in combination with the base claim limitation that the second key operating mode provides a combined second rate of fuel that is equal to the first rate of fuel provided during the low power mode of operation.  More specifically, the prior art does not disclose an operating mode that provides an equal rate of fuel to the combustor during descending (decreasing) mass flow rate to the engine as the rate of fuel to the combustor during ascending (increasing) mass flow rate but having an intentionally different fuel split flow ratio.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                      Primary Examiner, Art Unit 3741                                                                                                                  Examiner, Art Unit 3741